Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of AVT, Inc., a Nevada corporation, (the “Company”) on Form 10-Q/A-1 for the period ended June 30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, certify the following pursuant to Section 18, U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. February 4, 2009 /s/ Natalie Russell Natalie Russell Acting President, Secretary & Chief Financial Officer (Principal Financial and Accounting Officer) /s/ James Winsor James Winsor Chief Executive Officer (Principal Executive Officer)
